Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with (Agent Spong reg no 52241) on 12/13/2021.

The application has been amended as follows: 
Regarding claim 13, it has been amended to read:
“A method for manufacturing an electrostatic MEMS device, comprising: forming a first movable plate suspended adjacent to a first substrate and coupled to the first substrate by four pairs of spring beams, wherein the first plate has a square shape with corners and four perpendicular edges, and wherein the each pair of spring beams has two spring beam members which are substantially collinear and are connected to each corner; forming at least one electrical contact on a second substrate, wherein the first plate is configured to move toward the at least one electrical contact; and coupling the first substrate to the second substrate with a seal that seals the MEMS device; wherein each pair of spring beams is defined by a primary L-shaped void and a secondary void 

Allowable Subject Matter
Claims 1, 2 and 4-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832